Citation Nr: 0202764	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, chest pain and heart 
disease.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1984 and from October 1985 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran filed a timely appeal to these adverse 
determinations.

As noted at the time of a previous Board remand in December 
1999, the case was remanded to the RO in May 1996 so that the 
veteran could be afforded a special cardiovascular 
examination.  The RO was also to adjudicate the veteran's 
claim for entitlement to service connection for hypertension.  
The case was remanded a second time to the RO in March 1998 
for additional development with respect to the issues on 
appeal.  Specifically, the RO was to obtain the veteran's 
treatment records from Hastings Regional Center pertaining to 
the veteran's hospitalizations in July and August 1997.  The 
RO was also to obtain the veteran's treatment records from 
the VAMC in Knoxville, Iowa regarding an audiology 
examination that was conducted in September 1997.  Following 
this development, this matter was returned to the Board for 
appellate review.

At the time of the December 1999 remand, the Board noted that 
three issues had been certified for appeal, including 
entitlement to service connection for a heart disorder, to 
include hypertension and heart disease, entitlement to 
service connection for the organic cause of chest pain and 
service connection for hearing loss.  The Board found that 
the veteran's claim for entitlement to service connection for 
a heart disorder, to include hypertension and heart disease 
also encompassed his claim for entitlement to service 
connection for the organic cause of chest pain.  Therefore, 
the Board reclassified the issues on appeal to read as they 
appear on the title page of this decision.

The Board also noted that the veteran's representative had 
asked that the veteran's appeal be remanded to the RO to 
obtain more definite opinions from VA examiners regarding the 
etiology of the veteran's heart disorder and in order for the 
RO to obtain treatment records from Hastings Regional Center.  
Upon remand in March 1998, the RO was unable to obtain 
additional treatment records from Hastings Regional Center, 
as the veteran failed to submit an appropriate release of 
information form.  As a result, the veteran's claims were 
again remanded in December 1999 to again seek an appropriate 
release and to request these records.  In addition, the RO 
was instructed to request that the veteran specify when and 
where he had received medical treatment for his 
cardiovascular disorder and hearing loss since his separation 
from service in 1991, and to request that he provide the RO 
with appropriate authorizations so that they could then 
request these records.  Finally, the remand instructed the RO 
to schedule the veteran for appropriate VA examinations to 
ascertain the nature, severity and etiology of his 
cardiovascular disorder and hearing loss.  The Board finds 
that these actions have been completed to the extent 
possible, and the veteran's claims are now properly before 
the Board for appellate review.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's claims file contains a medical opinion 
linking a current cardiovascular disorder to his military 
service.

3.  The veteran's claims file does not contain competent 
medical evidence which indicates that he suffers from a 
current hearing loss disorder.




CONCLUSIONS OF LAW

1.  A cardiovascular disorder, to include hypertension, chest 
pain and heart disease, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

2.  Hearing loss was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for 
service connection for a cardiovascular disorder and hearing 
loss.  The Board concludes that discussions as contained in 
the initial rating decision, in the statement of the case, in 
multiple supplemental statements of the case, and in 
correspondence to the veteran and his conservator, have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his service connection claims.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA outpatient treatment notes and 
examination reports, including examinations by VA 
cardiologists, private medical records, and personal 
statements made by the veteran in support of his claim.  In 
addition, in August 2001 the Board sought an expert medical 
opinion regarding the etiology of the veteran's 
cardiovascular disorder, which has been received and 
associated with the veteran's claims file.  The veteran was 
scheduled for an audiological examination with audiometric 
testing in December 1996 and again in May 2000, but failed to 
report to either examination.  He also failed to report to a 
VA cardiovascular examination scheduled for May 2000.  The 
Board has repeatedly sought information from the veteran 
regarding the sources of treatment for his claimed 
disabilities from the date of his discharge in 1991 to the 
present, with accompanying release forms, but neither he nor 
his conservator have responded to these requests.  The 
veteran has also requested treatment records from Hastings 
Regional Center, with no response.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims for service 
connection.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I.  Cardiovascular Disorder

In reviewing the veteran's claim for service connection for a 
cardiovascular disorder, the Board observes that the 
veteran's service medical records show that he was diagnosed 
with angina with radiation into the left arm in July 1989.  
He continued to receive treatment for angina through January 
1991 and was prescribed Nitroglycerin, Corgard and Ecotrin.  
Post-service VA examination reports show that the veteran was 
diagnosed with hypertension in August 1991 and July 1992.  It 
was also indicated in July 1992 that coronary artery disease 
could not be ruled out and that it was possible that the 
veteran had exertional type angina.  In August 1996, the 
veteran was diagnosed with a history of angina and 
hypertension and VA treatment records dated August 1997 to 
February 1998 reflect that the veteran continued to receive 
treatment for hypertension. 

At the time of the Board's December 1999 remand, the Board 
determined that a VA cardiovascular examination was needed in 
order to determine whether the veteran's current 
cardiovascular disorders were related to service.  The Board 
instructed the RO to schedule the veteran for such an 
examination, which was accomplished in April 2000, but the 
veteran failed to report for this examination, scheduled for 
May 2000.

Nevertheless, the Board determined that, in light of the 
complexity of this issue, further efforts to obtain a medical 
opinion were warranted.  In August 2001, the Board sent a 
letter to the staff cardiologist at a VA medical center 
(VAMC) seeking a medical expert opinion.  This request laid 
out in some detail the history of the veteran's treatment for 
cardiovascular complaints, and requested that the reviewer 
provide an opinion as to whether it was at least as likely as 
not that any currently diagnosed cardiovascular disorder was 
related to the appellant's period of military service or to 
any cardiovascular disorder shown during service.

The staff cardiologist returned an expert medical opinion to 
the Board in November 2001.  This reviewer indicated that he 
had reviewed all of the veteran's "charts," which, the 
Board notes, included the veteran's claims file.  He then 
discussed the history of the veteran's cardiovascular 
complaints, in particular his complaints during service and 
the medical findings shown at the time of inservice 
treatment.  The examiner then stated that the veteran's 
hypertension, chest pain, and heart disease were all at least 
as likely as not related to the veteran's period of service.  
The reviewer also explained that heart disease was a broad 
term that included both hypertension and chest pain, and 
that, since these two disorders were at least as likely as 
not related to the veteran's service, his heart disease was 
at least as likely as not related to service.

Following a review of this evidence, the Board finds that the 
evidence supports the veteran's claim that his cardiovascular 
disorder, to include hypertension, chest pain and heart 
disease, is etiologically related to his military service.  
In this regard, the Board has placed considerable weight on 
the opinion of the VA staff cardiologist who offered the 
November 2001 opinion for several reasons.  First, this 
reviewer is a cardiologist.  As such, he can be expected to 
have expert knowledge and significant experience in 
assessing, diagnosing, treating and determining the cause of 
cardiovascular disorders.  Second, the reviewer was provided 
the veteran's claims file, and he indicated that he had 
reviewed "all of the charts that were provided to me" in 
forming his medical opinion.  Finally, the Board notes that 
this reviewer supported his opinions with citations to 
specific instances of treatment and specific medical findings 
at the time of this treatment.  

Therefore, the Board determines that the evidence supports 
the grant of service connection for a cardiovascular 
disorder, to include hypertension, chest pain and heart 
disease.

II.  Hearing Loss

The veteran alleges that while performing the duties of an 
aircraft maintenance technician, he was exposed to acoustical 
trauma which resulted in hearing loss.  A review of the 
veteran's service medical records confirms that the veteran 
performed duties as an aircraft maintenance technician.  
During service, the veteran underwent periodic audiograms, 
and an August 1989 examination reflects that he was diagnosed 
with bilateral high-frequency hearing loss, described as 
nonprogressive.  There are no further indications of hearing 
loss in subsequent treatment notes, and a report of medical 
examination dated in December 1990, at which time audiometric 
testing was performed, did not note a diagnosis of hearing 
loss.  The veteran also checked "No" to the question of 
whether he had ever or was presently experiencing any hearing 
loss on his December 1990 Report of Medical History. 

In August 1991, some three months after discharge, the 
veteran underwent a VA examination.  At that time, he did not 
complain of any hearing loss, and the examiner noted no 
abnormalities on an examination of the veteran's ears.  In 
addition, the examiner checked "No" in the examination 
section which asked whether hearing loss was noted on 
examination.

Also relevant is a VA inpatient treatment record dated August 
22, 1997, during the veteran's period of VA hospitalization 
from August 6, 1997 to September 18, 1997.  This note 
indicates that the veteran underwent an audiological 
screening at that time, which revealed a significant amount 
of cerumen buildup, and a mild loss of hearing sensitivity on 
the left at 4000Hz.  The screener stated that the results 
were otherwise within normal limits.  The screener stated 
that a full diagnostic evaluation would be scheduled.

Under the provisions of 38 C.F.R. § 3.385 (2001), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Since the audiologist who 
conducted the VA screening did not state the actual auditory 
threshold at 4,000 Hertz, or, indeed, at any other frequency, 
it is not possible to state whether the findings showed 
hearing loss for VA purposes.  In any case, a diagnosis of a 
left ear hearing loss disorder was not rendered, but rather 
only a notation that there was a mild loss of hearing 
sensitivity at 4,000 Hertz, and the auditory testing for the 
right ear was described as within normal limits.  
Furthermore, the VA discharge summary for the veteran's 
entire period of hospitalization, from August 6, 1997 to 
September 18, 1997, notes that the veteran underwent this 
audiological screening on August 22, 1997, but determined 
that it was "significant only for cerumen," and that he was 
scheduled for diagnostic testing.  The physician did not 
state that a hearing loss disorder was found at that time.

The Board observes that this screening note indicates that 
the veteran was to be scheduled for a diagnostic evaluation 
of his hearing.  In March 1998, the Board remanded the 
veteran's claims.  At that time, the Board noted this fact, 
and observed that the report of this diagnostic evaluation, 
if indeed it had been conducted, was not contained in the 
veteran's claims file.  In addition, the Board noted that 
these records were of increased importance in light of the 
veteran's failure to report for a VA audiological examination 
scheduled in December 1996.  Therefore, the Board instructed 
the RO to "contact the VAMC at Knoxville, Iowa, to obtain 
any treatment/evaluation records for the veteran related to 
audiology as referred to in the VAMC Knoxville discharge 
summary dated in September 1997."  The remand also 
instructed the RO to obtain the necessary consent forms for 
the release of the veteran's private medical records from the 
Hastings Regional Center pertaining to the veteran's 
hospitalization at that facility from July to August 1997, as 
referred to in a VAMC Lincoln, Nebraska hospital summary 
dated in August 1997.

In response, in May 1998 the RO sent a letter to the 
veteran's conservator, requesting that she complete and 
return the enclosed VA Form 21-4142 for each health care 
provider who had treated the veteran for, among other things, 
hearing loss, to particularly include an authorization for 
the release of records from the Hastings Regional Center.  
The veteran's conservator did not respond to this request.

In addition, in May 1998 the RO sent a request to the VAMC 
Knoxville for all hospital summaries and outpatient treatment 
note records from January 1, 1997 to the present, 
specifically noting that these records were needed in 
connection with a hearing loss issue.  In a response dated 
later in May 1998, the VAMC Knoxville indicated that all of 
the veteran's records had recently been transferred to the 
VAMC Lincoln, Nebraska.  In June 1998, the VAMC Lincoln sent 
copies of all such records to the RO.  However, a review of 
these records indicates that the records from the diagnostic 
evaluation which was reportedly to be scheduled is not 
contained in these records (although these records did 
contain the August 22, 1997 audiology screening note, 
described above).

In December 1999, the Board again remanded the veteran's 
claims.  At that time, the Board determined that a VA hearing 
loss examination would be useful to clarify and determine the 
etiology of any hearing loss present.  In addition, the 
veteran was advised that "a failure to report to his 
examinations might result in the denial of his claim."  The 
Board also instructed the RO to contact the veteran and 
request that he specify when and where he had received 
medical treatment for hearing loss since his separation from 
service in 1991, and to provide the RO with the appropriate 
authorizations to obtain records of this treatment.  The RO 
was also instructed to again attempt to obtain all treatment 
records from Hastings Regional Center, including those 
documenting the veteran's August 1997 audiological 
examination.

In January 2000, the RO sent a letter to the veteran's 
conservator requesting that she complete and return an 
enclosed VA Form 21-4142 for each health care provider who 
had treated the veteran for his hearing loss, including the 
relevant names, addresses and treatment dates.  She was also 
asked to specify when and where the veteran had received 
medical treatment for his hearing loss since his separation 
from the military in 1991.  The veteran's conservator did not 
respond to this request.

Also in January 2000, the RO sent a letter to the Hastings 
Regional Center requesting all records of treatment provided 
to the veteran from January 1, 1997 to the present, to 
particularly include the records pertaining to any 
audiological examination conducted in August 1997.  To date, 
this entity has not responded to this records request.

Finally, the RO scheduled the veteran for a VA audiological 
examination on May 6, 2000.  The veteran failed to report for 
this examination.  In this regard, the Board notes that 
pursuant to VA regulations, when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2001).  Therefore, 
the Board finds that as all reasonable efforts have been 
taken to procure relevant records, the veteran's claim must 
be evaluated based on the evidence currently of record.

Following a review of the evidence detailed above, the Board 
finds that the evidence does not indicate that the veteran 
currently suffers from a hearing loss disorder.  Furthermore, 
it is unclear whether the sole diagnosis of nonprogressive 
bilateral high-frequency hearing loss at the time of 
inservice testing in August 1989 is indicative of a hearing 
loss disorder in service, as no diagnosis of hearing loss was 
rendered at the time of subsequent audiometric testing in 
1990, and the veteran himself indicated that he was not 
suffering from hearing loss at that time.  In addition, the 
veteran was found not to be suffering from hearing loss at 
the time of a VA examination in August 1991, only three 
months after discharge.  In any case, the Board notes that 
there is no medical opinion which relates any current hearing 
loss disorder to this single finding in August 1989.  As 
noted above, the veteran has failed to report for scheduled 
VA audiometric testing on several occasions which could 
potentially have resolved this issue.

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
he currently suffers from a hearing loss disorder which is 
related to his active military service.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of any current hearing loss disorder.  
As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that he currently suffers 
from hearing loss which is related to acoustic trauma 
incurred while in the military cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cardiovascular disorder, to include 
hypertension, chest pain and heart disease, is granted.

Service connection for hearing loss is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

